Civil action to recover damages for an alleged breach of a logging and sawmilling contract. Defendants denied liability and set up, by way of further defense, counterclaims arising out of alleged breaches of the same and other contracts by the plaintiff.
By consent, the case was referred to a referee under the statute, to hear the evidence and report his findings of fact and conclusions of law.
Upon the coming in of the referee's report, exceptions thereto were filed by both sides which were heard by the trial judge, and judgment upon the report, as amended, was entered for the defendants and against the plaintiff. This appeal, on behalf of the plaintiff, seeks a review and reversal of the judgment of the Superior Court, errors having been assigned. *Page 509 
The findings of fact of a referee, approved by the trial judge, are not subject to review upon appeal, if supported by any competent evidence.Dorsey v. Mining Co., 177 N.C. 60; Hudson v. Morton,  162 N.C. 6;Hunter v. Kelly, 92 N.C. 285. Likewise where the judge of the Superior Court, upon hearing and considering exceptions to a referee's report, makes different or additional findings of fact, they afford no ground for exception on appeal unless there is no sufficient evidence to support them, or error has been committed in receiving or rejecting testimony upon which they are based, or unless some other question of law is raised with respect to said findings. Caldwell v. Robinson, 179 N.C. 518; Thompson v. Smith,156 N.C. 345.
A careful examination of the record in the instant case discloses that a full and extended hearing was had before the referee, and that his Honor heard the exceptions to the referee's report evidently with laborious and painstaking care. It further appears that his findings and judgment are supported by the evidence. Hence, upon the record, we have discovered no sufficient cause for disturbing the result.
The controversy was largely one of fact, and no material benefit would be derived from discussing the exceptions seriatim. We find no reversible error.
Affirmed.